PER CURIAM
In this dissolution case, husband appeals the trial court’s judgment that awarded wife the entire equity in the parties’ home, which is their only marital asset. At the time of the trial husband was incarcerated on a conviction for felony murder with a normal release date of2027 and the possibility of early release in 2022. The parties bought the house on contract for $42,000 in February 1994, a few months before husband’s arrest, using approximately $5,000 that husband’s father provided for the down payment. The 1998 tax assessed value of the house is $82,000.
The parties dispute a number of issues related to the trial court’s decision. On de novo review we conclude that the property was worth significantly more than the purchase price at the time of the purchase and that wife has not overcome the presumption of equal contribution for the period before husband’s arrest. Although the incarceration does not disqualify husband from any share of the property, given wife’s very limited income it would not be just and equitable to give husband half of the equity in the house. An appropriate resolution is to give husband $2,500, payable in yearly installments of $250, without interest.
Remanded with instructions to award husband judgment for $2,500 as a property division, payable in yearly installments of $250, without interest, beginning one month after entry of the appellate judgment. Execution on the judgment is suspended so long as wife makes the installment payments, with the balance of the judgment due on sale of the house.